Citation Nr: 1601606	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to restoration of a 20 percent rating for degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970, and from March 2003 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) from rating an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, in which the RO reduced the rating for the service-connected degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement from 20 percent to noncompensable, effective October 2, 2012.

During the course of the Veteran's appeal, the RO assigned an increased 10 percent rating for the Veteran's service-connected degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement, effective January 31, 2014. As higher ratings for the disability are available prior to and from this date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  However, given the Board's decision on the restoration claim, the Board has recharacterized the matters on appeal as noted on the title page.

In September 2015, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  At the time of the effective date of reduction, in October 2012, the 20 percent disability rating for the service-connected degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement had been in effect for more than five years.

2.  At the time of the October 2012 rating decision, the evidence showed an improvement, but not sustained improvement in the degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement.

3.  The Veteran's service-connected degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement has been manifested by functional loss more nearly approximating forward flexion limited to 60 degrees or less, but forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, neurologic impairment outside of those for which service connection is already in effect, and/or incapacitating episodes having a total duration of at least 4 weeks during a 12-month period have not been shown.


CONCLUSIONS OF LAW

1. The criteria for restoration of a 20 percent rating for degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71(a) (2014).

2.  The criteria for a rating in excess of 20 percent rating for degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5243 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below). 38 C.F.R. § 3.105(e). Therefore, the notice provisions of the VCAA do not apply to the rating reduction issue on appeal.

Section 3.105(e) provides that where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. 

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991). OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable. A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e)  

The Board finds that this notice was not required under 38 C.F.R. § 3.105(e) as there was no reduction in compensation payments made at the time of the October 2012 rating decision. The October 2012 decision resulted in a continued combined disability rating of 70 percent, and thus no reduction is compensation.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims herein decided.  Service treatment records and post-service VA and private medical records have been obtained.  In addition, the Veteran was afforded a VA medical examination in October 2012, and the report from this examination indicates that the examiner performed the appropriate testing (including range of motion resting), recorded the results, and provided an opinion as to the functional impact of the Veteran's lumbosacral spine disability based on clinical findings and the Veteran's history.  The Veteran was afforded a subsequent examination in January 2014.  The Board finds that these VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  The Veteran's lay statements are also of record and have been reviewed.

The Veteran also presented testimony at a hearing in October 2015.  During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities.  His functional impairment and manifestations were addressed.  The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Factual Background

The Veteran was afforded VA examination in March 2011 to determine the severity of his service-connected degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement.  At that time, the Veteran complained of daily, constant low back pain he considered of moderate severity.  He also endorsed daily, constant, moderate stiffness and weakness.  He took Naprosyn and Tylenol for pain management as needed.  The Veteran further endorsed flare-ups occurring 3 times per year, lasting 3 to 5 days at a time, and alleviated with bedrest and medication.  With respect to impact on walking, the Veteran indicated that he could walk 2 to 3 miles at a time and for up to 1 hour. The Veteran endorsed radiating pain to the right lower extremity, weakness, bowel issues, and erectile dysfunction.  

Objectively, inspection of the spine revealed normal gait, posture, head position, curvature of the spine, and symmetry in appearance and spinal motion.  There was no ankylosis of the thoracolumbar spine.  There was objective evidence of painful motion, but no muscle spasm, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  

Range of motion testing revealed flexion to 72 degrees, extension to 10 degrees, and right and left lateral flexion and right and left lateral rotation each to 30 degrees.  There was pain present on range of motion.  Upon repetitive range of motion, there was no additional loss in degree for any range of motion.  

With respect to the lower extremities, muscle strength, fine motor control, and muscle tone were normal.  Patellar reflex and Achilles reflex were 1+ on the right and left.  Sensory examination yielded largely normal findings, with the exception of decreased sensation on two point discrimination bilaterally.  A straight leg test was positive bilaterally.  The examiner noted sciatic nerve involvement of both legs.

The examiner further indicated that the Veteran did not have incapacitating episodes in the past 12 months.  He did not have bladder dysfunction, but bowel dysfunction and erectile dysfunction due to spinal condition were present.  

The examiner diagnosed degenerative disc disease of the lumbar spine and intervertebral disc syndrome of the lumbar spine, with sciatic nerved involvement, erectile dysfunction, and bowel dysfunction.  He noted that the disability affected daily activities because of constant pain.  

The Veteran was afforded another examination in October 2012.  The Veteran reported flare-ups, but noted that he last experienced a flare-up in 2008, which he rated a level of 10 on a scale to 10 with radiculopathy into the right leg.  He missed 5 days of work at that time, rested, and took Ibuprofen.  He had not missed work or had any incapacitating episodes in the previous 12 months.  

Range of motion testing revealed flexion to 90 degrees or greater with no objective evidence of painful motion.  Extension was to 30 degrees or greater with no objective evidence of painful motion. Right and left lateral flexion and lateral rotation were each to 30 degrees, all with no objective evidence of painful motion.  Upon repetitive range of motion, there was no additional limitation in degree for any range of motion, and no functional loss and/or functional impairment. The examiner indicated that the Veteran did not have localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine, or guarding or muscle spasm of the thoracolumbar spine.  

Muscle strength testing of the lower extremities yielded normal findings with no muscle atrophy.  A reflex and sensory examination of the lower extremities also yielded normal findings.  A straight leg raising test was negative.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, or any other neurologic abnormalities or findings related to the back.  The examiner noted that, while the Veteran did have intervertebral disc syndrome, he had not had any incapacitating episodes over the past 12 months.  The Veteran reported that he occasionally wore a brace as needed.  

The examiner diagnosed L4-L5 herniated nucleus pulposus and degenerative disc disease without nerve root displacement.  She found that the disability did not impact the Veteran's ability to work.  

VA treatment records dated from 2011 to 2014 show general complaints of low back pain and medication management for symptoms.  

On VA examination in January 2014, the Veteran reported that his back pain mixed with his chronic right hip pain and radiated down the front of the right leg.  He was not receiving any new treatment for his back condition, and took Naprosyn and Cyclobenzaprine for pain relief.  He endorsed flare-ups which he rated a level of 6 on a scale to 10.

Range of motion testing revealed flexion to 70 degrees with pain beginning at 60 degrees.  Extension was to 20 degrees with objective evidence of painful motion at 15 degrees.  Right lateral flexion was to 30 degrees with no evidence of pain on range of motion.  Left lateral flexion was to 20 degrees with pain at the endpoint of range of motion.  Right and left lateral rotation were each to 30 degrees with no objective evidence of painful motion.  There was no additional loss of motion upon repetition.  Additional functional loss included less movement than normal and pain on movement.  

The examiner noted that the Veteran did not have localized tenderness or pain to palpation of the joints and soft tissues of the spine.  He did not have guarding or muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour.  

With respect to the lower extremities, muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory examinations were normal and a straight leg raising test was negative.  The examiner noted that there was moderate pain of the right lower extremity due to radiculopathy, involving the sciatic nerve.  

The examiner indicated that there was no ankylosis.  While the Veteran did have intervertebral disc syndrome, he did not have any incapacitating episodes over the past 12 months.  He used a back brace while at work.   

The examiner diagnosed degenerative arthritis of the spine, L4-L5 herniated nucleus pulposus and degenerative disc disease.  She found that the disability caused moderate negative effects on usual occupation and daily activities due to pain and decreased mobility.  The examiner also noted that there was no further limitation or pain with initial and repeated efforts with regard to limitation in range or joint function following three repetitions.  There was also no additional change due to pain, fatigue, weakness, lack of endurance, or incoordination in the lumbar spine.  There were no further limitations as measured in degrees of additional range of motion due to pain on repeated use or during flare-ups.

During the Veteran's Board hearing, he testified that he experienced periodic, recurring back pain.  He argued that the VA physicians' finding that he did not have pain was untrue.  He described 2 incidents of flare-ups during the past year where he could not move and had to take pain medication and rest.  These flare-ups lasted 2-3 days and the pain slowly disappeared, after which he could function.  On average, these occurred once or twice a year.  He estimated that he could not touch his toes, but could touch his knees and flex the spine to approximately 45 degrees.  He did not receive treatment and took prescription pain medication.

An October 2015 Disability Benefits Questionnaire completed by physician Dr. D. reflects that the Veteran complained of intermittent right lower lumbar pain, radiating to the right buttock and lateral thigh which occurred twice per year, lasting 3 days each (total of 6 days per year), resolving spontaneously, during which he was barely able to move and was incapacitated.  The Veteran reported that he was completely incapacitated during these flare-ups, but was fully functional between flare-ups.

Range of motion testing revealed forward flexion to 60 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees each, and right and left lateral rotation to 25 degrees each.  The examiner commented that loss of range of motion appeared to be due to general stiffness.  The Veteran was able to perform repetitive use testing, and there was no change in range of motion after repetitive testing.  The examiner also noted that the range of motion movements were not painful on active passive, and/or repetitive use testing.  The examiner also noted that the Veteran had near full range of motion, but some generalized stiffness that could probably be overcome by simple stretching measures.

There was no guarding or muscle spasm of the thoracolumbar spine observed.  Gait and spinal contour were normal.  There was no ankylosis.   

With respect to functional loss, the examiner noted that the Veteran was asymptomatic at that time, but reported marked inability to move due to severe right lower lumbar pain radiating to the right buttock and right lateral thigh during pain "spells," typically 2-3 days in duration about 2 times per year. The examiner expressed that, during a flare-up, forward flexion was estimated to be 10 degrees with remaining ranges of motion at 0 degrees.  He noted that he based this solely on the Veteran's report.  

In regard to the lower extremities, sensory and reflex examinations were normal.  There was decreased muscle strength for right hip flexion and ankle dorsiflexion, though the examiner noted that the Veteran had right hip osteoarthritis that caused limited flexion strength due to chronic pain leading to mild deconditioning of the right hip flexors.  A straight leg test was negative bilaterally.  The examiner commented that the Veteran's radiculopathy was severe, intermittent in the right lower extremity, and it involved the sciatic nerve.  

The examiner noted that the Veteran had intervertebral disc syndrome productive of less than 1 week of incapacitating episodes over the past 12 months.  

Radiculopathy was diagnosed.  The examiner noted that the disability would prevent occupational tasks during flare-up.  

III.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disability has not significantly changed and uniform evaluations are warranted.    

The Veteran contends that he is entitled to an increased rating for his lumbar spine disability, to include restoration of the previously assigned 20 percent rating.  

By way of history, the Veteran filed a claim for increased rating for his lumbar spine disability in October 2010.  

In a July 2011 rating decision, the RO continued the 20 percent rating assigned for degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement, based upon the findings of the March 2011 VA examination.  In that decision, the RO noted that the 20 percent rating was continued because although recent evidence showed some improvement in the condition, sustained improvement has not been definitively established. He was notified that he would be scheduled for a future VA examination in 2012 to determine the level of his disability.  Based upon the October 2012 examination findings, the RO reduced the rating for this disability from 20 percent to noncompensable (0 percent).  

As noted above, during the course of the Veteran's appeal, the RO assigned an increased 10 percent rating for the disability, effective January 31, 2014. 

The Veteran's degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement is rated as noncompensable and 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

 A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.


A. Reduction

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary. Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992). The provisions of 38 C.F.R. § 3.344  provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted. In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. 

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made. 38 C.F.R. § 3.344(b).

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c).

The 20 percent rating for the Veteran's service-connected lumbar spine disability was effective November 2002 (while discontinued for one year while the Veteran was on active duty, the 20 percent rating resumed in March 2004), and was reduced effective October 2, 2012 more than 5 years later. Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) apply in the instant case.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown v. Brown, 5 Vet.App. 413, 420   (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Upon review, the Board concludes that the March 2011 and October 2012 VA examinations clearly demonstrated improved range of motion in the Veteran's thoracolumbar spine and/or a decrease in episodes and duration of intervertebral disc disease.  See 38 C.F.R. § 3.344(b).  The Board observes that at the time the Veteran was granted service connection for the disability in August 2003, incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months were indicated.  Moreover, on VA examination in February 2008, forward flexion of the thoracolumbar spine was to 50 degrees.  On the VA examinations in 2011 and 2012, incapacitating episodes were specifically denied.  Range of motion testing revealed forward flexion to 72 degrees and 90 degrees, respectively.  We have also considered the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, while repetitive motion testing on examination had led to a noted increase in symptomatology, the functional equivalent of flexion limited to 60 degrees has not been demonstrated.

Thereafter, treatment records revealed back pain with medication management.  There is no indication of range of motion limited to 60 degrees or less or treatment for incapacitating episodes.  

However, the January 2014 VA examiner indicated that forward flexion of the spine was to 70 degrees, but that pain began at 60 degrees.  The physician who completed the 2015 Disability Benefits Questionnaire also indicated that flexion was limited to 60 degrees.  These finding are consistent with a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board notes that 38 C.F.R. § 3.344 provides for the stabilization of disability ratings.  In this case, while a reduction to 10 percent is appropriate based upon 2011 examination findings, confirmed on examination in October 2012 and other testimony documenting pain with motion, the January 2014 and October 2015 examination results support the assignment of a 20 percent rating.  We find that while a reduced, 10 percent rating is warranted based upon the evidence, given that such rating would only be in place for 15 months (October 2012-January 2014), it cannot be said that sustained improvement has been shown.  A reduction for such a short period of time further contradicts 38 C.F.R. § 3.344 and its requirements to produce the greatest degree of stability of disability evaluations.  

Therefore, a 20 percent rating is restored in this case.
 
B.  Increased Rating

The Board will next consider whether a rating in excess of 20 percent is warranted in this case.  In order to warrant a higher rating, there must be the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine or ankylosis of the entire spine. In this case, VA examinations clearly demonstrate forward flexion of the lumbar spine to greater than 30 degrees. 

As regard the other criteria, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)). Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile, and the VA examiners have specifically denied ankylosis.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiners specifically found that repetition on the range of motion three times did not cause any additional decrease in range of motion. 

The Board acknowledges the 2015 examiner's assessment of flexion limited to 10 degrees during flare-up; however, this report is based only upon the Veteran's self-assessment and inconsistent with other range of motion findings of record.  Moreover, given that these periods of severe flare-up occur for less than a week per year, the Board finds that the preponderance of the evidence does not establish the functional equivalence of forward flexion of the spine to 30 degrees or less. Consequently, a higher rating is not warranted on this basis.

With respect to neurological impairment, the Board observes that the Veteran is already service-connected for right lower extremity radiculopathy, bowel dysfunction, and erectile dysfunction associated with his service-connected lumbar spine disability.  Separate ratings for any other associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Board acknowledges the finding of sciatic involvement of both lower extremities on VA examination in March 2011; however, all subsequent examinations discuss right lower extremity radiculopathy with largely normal neurologic findings of the left lower extremity.  A diagnosis of left radiculopathy has not assigned on any subsequent examination.  Accordingly, a separate evaluation for this neurologic manifestation is not warranted.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  Even if the Board were to accept the Veteran's report of episodes where he is completely unable to move as, as noted by the physician who completed the October 2015 Disability Benefits Questionnaire, such episodes occur approximately twice a year, lasting 3 days at a time, for a total of less than 1 week of incapacitating episodes over the past 12 months.  Such findings correspond to a noncompensable rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Accordingly a higher rating is not warranted on this basis.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, as in this case, the Veteran is not service-connected for any other disability. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Here, the Veteran already has an 80 percent combined evaluation.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  

For the foregoing reasons, the Board concludes that restoration of a 20 percent rating of the Veteran's degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement is warranted, but that a rating in excess of 20 percent is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Restoration of a 20 percent rating for degenerative disc disease of the lumbar spine and intervertebral disc syndromewith sciatic nerve involvement is granted.

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine and intervertebral disc syndrome with sciatic nerve involvement is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


